Citation Nr: 0205563	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In August 2001, the veteran filed an informal claim seeking 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 or 4.30 (2001).  The matter is referred 
to the RO for the appropriate development.

In April 2002, the Board received additional evidence which 
the veteran had submitted in an effort to substantiate his 
claim.  The evidence consists of VA surgical notes dated from 
June 1999 to April 2000 and April 2002 medical statements 
from K.R.C., M.D., and D.J.B., PA-C.  For reasons discussed 
below in the "Service connection-Duty To Assist" section, 
no additional development in this regard is needed.


FINDINGS OF FACT

1.  By an unappealed October 1979 rating determination, the 
RO denied service connection for a neck injury.  

2.  Evidence received subsequent to 1979 includes medical 
reports showing diagnoses of cervical strain and degenerative 
disease of the cervical spine, and medical statements dated 
in August 1999, September 2000, and April 2002 etiologically 
relating those disabilities to active duty.

3.  The evidence is new as it was not of record when the RO 
initially considered the claim, and it is material as it 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

5.  The veteran's residuals of a neck injury are neither 
directly nor presumptively service related.


CONCLUSIONS OF LAW

1.  The October 1979 rating action denying service connection 
for a neck injury is final; however, new and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2001).

2.  The veteran's residuals of a neck injury were not 
incurred in, aggravated by, or related to active service, nor 
may in-service occurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed October 1979 rating decision, service 
connection for residuals of a neck injury was denied.  In 
1998 the veteran sought to reopen his claim.  While the April 
1999 rating determination, May 1999 statement of the case, 
and November 1999 supplemental statement of the case (SSOC) 
indicate that the veteran's claim was adjudicated on a 
finality basis, SSOCs issued from March 2000 to August 2001 
indicate that the veteran's claim was adjudicated on the 
merits.  It is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the Board 
must preliminarily decide that new and material evidence has 
been presented, before addressing the merits of the claim.  
As this is a mandatory jurisdictional requirement, the Board 
will initially proceed to address the claim on a finality 
basis.  Jackson v. Principi, 265 F.3d at 1369.  The issue on 
appeal has been restyled to reflect such.

New and Material

In this case the service medical records show that the 
veteran incurred several injuries as a result of boxing, 
including injuries to the ribs and a deviated nasal septum.  
However, the records, including the September 1978 separation 
from service examination report, are silent for any 
complaints of or findings of a neck injury.

By rating action dated in October 1979 the RO denied the 
claim of entitlement to service connection for a neck injury.  
The RO reasoned that the service medical records failed to 
show that the veteran had an injured neck.  Notice of the 
determination was mailed to the veteran in November 1979.  
(See Control Document and Award Letter noting that a VA Form 
21-6782, Original Disability Compensation notice, was sent to 
the veteran).  He did not appeal; thus, the claim became 
final.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.   

In November 1998 the veteran filed an informal claim seeking 
to reopen the service connection matter.  Applicable law 
provides that new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Under this standard, not every piece of new evidence 
submitted by a veteran is considered material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  To be considered new 
and material, the evidence must contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision.  
Id. at 1363.

As a side, the Board notes that the Secretary of VA recently 
amended 38 C.F.R. § 3.156(a) (effective on August 29, 2001) 
for the purpose of redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, the changes do not apply to the present 
case.

When evaluating a claim to reopen a final denial under a new 
and material analysis, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, it may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the veteran's due process rights have been met.  Elkins v. 
West, 12 Vet. App. 209 (1999).  

Since the October 1979 determination, the evidence of record 
consists of the following:  a September 1980 VA consultation 
sheet and VA examination reports dated in March 1987 and 
November 1987 showing treatment for unrelated matters; the 
veteran's November 1998 informal claim seeking to reopen the 
issue of service connection for a neck injury; service 
administrative records and pictures showing that the veteran 
was a member of the Fort Ord boxing team, representing the 
Army and United States in international boxing competition, 
and that he received letters of commendation for boxing; an 
April 1999 VA examination report showing treatment for an 
unrelated disorder; and a copy of the veteran's boxing 
resume.

Also of record subsequent to 1979 are a transcript of a 
hearing held in July 1999, VA and non-VA medical reports, and 
medical and lay statements.  During the hearing the veteran 
testified that he had fought in 89 bouts during service.  He 
recalled incurring difficulties with his neck after fighting 
in 1977 and receiving treatment for neck pain upon returning 
to Fort Ord.  The veteran added that he was told to wear a 
brace and to keep a "low profile" because if he did not, he 
could be returned to the unit and the boxing program could be 
terminated.  The veteran also testified that he had been 
involved in boxing over about two and a half years and after 
service he received treatment at Allen Park as a result of 
neck problems.  He recalled that he had told the examiner 
that he had experienced stiffness of the neck and headaches.  
After service, he continued to box without sustaining an 
injury to the neck.  Regarding the veteran's testimony that 
he received treatment at Allen Park subsequent to service, 
the Board notes that the record shows in August 1977, the RO 
attempted to obtain those reports.  However, VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, shows that no records 
were available, as "none" is noted on the document.  

VA medical reports dated from 1998 to 1999 reflect treatment 
for neck pain and headaches primarily from February to May 
1999.  Assessments made include cervical strain, status post 
thoracic outlet syndrome surgery with residual and persistent 
symptoms, and thoracic outlet syndrome-status post rib 
resections-1992 with chronic neuropathic pain.  An August 
1999 radiology report of the cervical spine reflects that 
overall alignment was anatomic without soft tissue swelling.  
The disc spaces were well preserved, although there was a 
small bony density at the anterior aspect of the C5-C6 disc 
space, consistent with early degenerative changes.  There 
also appeared to be slight facet osteophyte formation at C5-
C6 on both sides, although there was no significant 
encroachment upon the neural foramina.  No other significant 
abnormalities were appreciated.  

An August 1999 outpatient treatment report shows the veteran 
reported that in the 1980's he was told he had a "fractured 
disc" at the C5 level.  The veteran reiterated that he had 
injured his head and neck a number of times while boxing in 
service.  It was also reported that the veteran had had a 
bilateral transmaxillary rib resection.  Examination of the 
neck revealed that the movements were mildly to moderately 
restricted in all directions due to neck pain.  A magnetic 
resonance imaging (MRI) of the cervical spine showed 
degenerative changes and a computed tomography (CT) of the 
head revealed findings that were within normal limits.  

In August 1999, H.G.S., D.O., stated that he had treated the 
veteran in 1986 for thoracic outlet syndrome and cervical 
spine disease.  The physician stated, to his best recall, the 
veteran had a service-related cervical spine injury at about 
the C-5 level where he developed significant degenerative 
changes.  The disability was secondary to his boxing career 
while in service.  The physician acknowledged that he did not 
have any formal medical records and that he only had pieced 
the aforementioned together working on recollection and 
discussion with the veteran.  

Several lay statements supporting the veteran's assertions 
are also of record.  In January 2000, Sergeant L.H. wrote 
that he was a member of the Fort Ord boxing team and that he 
observed the veteran wearing a neck brace for about six 
months.  He stated that the veteran wore the brace because of 
an injury he sustained at the Forscom Boxing Tournament in 
February 1977.  He also stated that during that time all 
injures were kept quiet, fearing that the post boxing program 
would be discontinued.  In April 2000 statements, J.L.K. and 
M.R.C. confirmed that the veteran served as a member of the 
boxing team and that he sustained a neck injury, which 
required a brace.  

Reports dated in May 2000 from J.R.W., D.O., of the Michigan 
Head Pain & Neurological Institute, show on examination the 
veteran reported a history of headaches and boxing.  The 
veteran reported while he was unable to recall the exact 
incident, he "suffered" a fracture to the C-1 vertebra, 
experienced head and neck pain thereafter, and wore a neck 
brace for months.  The veteran also reported that in 1981 he 
started working with General Motors, using and overworking 
his arms and neck, which aggravated the disorder.  He was 
diagnosed with ulnar neuropathy in 1986 and thoracic outlet 
syndrome in 1987 and 1994.  After examination, J.R.W. 
concluded that the veteran's findings were consistent with 
migraine variant cephalalgia along with cervicalgia.  The 
physician then noted the veteran's prior history of thoracic 
outlet syndrome and ulnar entrapment neuropathy at the elbow 
and complaints of significant head and neck pain.  

In a September 2000 follow up letter, Dr. J.R.W. opined it 
was as least as likely as not that the veteran's neck pain, 
headaches and memory loss were due to his boxing while on 
active duty.  The veteran had had numerous injuries during 
service, and in one of these injuries he sustained a C-1 
vertebral fracture, after which he began experiencing neck 
and head pain.  It was likely that this injury precipitated 
acute pain and was the major factor in his ongoing 
cervicalgia and headaches.  Dr. J.R.W. added that the 
veteran's loss of consciousness that occurred at the time of 
the injury indicates a concussion, depending on the severity 
of which it could affect memory functions then and now.

In a June 2001 statement, R.A.W., M.D., Chief of Physical 
Medicine & Rehabilitation, noted that he had reviewed the 
veteran's medical chart and discussed the veteran's history.  
The physician noted discrepancies within the record.  Dr. 
R.A.W. reported there was no new objective evidence of the 
veteran having sustained a significant neck injury or head 
injury at the time he was on active duty and although R.H. 
asserted that the veteran had a loss of consciousness at the 
time of his boxing injury, all other reports specifically 
state he did not have a loss of consciousness at the time of 
his boxing injury.  Dr. R.A.W. also noted documentation by 
fellow boxers maintaining that the veteran wore a neck brace 
at the time of the injury for approximately six months, but 
the record shows that he did not report this condition and 
there was no documentation of sustained injury.  X-ray 
findings demonstrating only minimal changes of the cervical 
spine without irritation of the nerve root were noted as well 
as the veteran's history of ulnar mononeuropathy at the 
elbow, which was surgically repaired, and a report of 
thoracic outlet syndrome being diagnosed and surgically 
treated.  

Dr. R.A.W. found given the lack of objective evidence of a 
significant neck injury while on active duty combined with 
the fact that the veteran was able to work with minimal 
problems for approximately a decade prior to having neck and 
shoulder problems, it seemed unlikely that the veteran's 
current neck and head pain are related to his reported 
injuries while on active duty.  Dr. R.A.W. noted although it 
is known that severe and moderate head injury can result in 
problems with future memory loss and headaches, these were 
usually more short-term problems, typically presenting within 
days to weeks of the injury.  Only a very small percentage of 
these have long-standing problems associated with mild to 
moderate head injury.  The physician again concluded that the 
veteran's current head and neck problems were not related to 
his history of neck injury while on active duty.

In April 2002, the veteran submitted VA surgical notes dated 
from June 1999 to April 2000 showing that he underwent 
surgery for unrelated problems, and April 2002 medical 
statements from K.R.C., M.D., and D.J.B., PA-C, each noting 
that the veteran reported experiencing chronic headaches and 
neck pain stemming from his years of boxing in service.  
K.R.C., M.D., a staff psychiatrist, reported the veteran had 
been hospitalized for chronic pain, daily headaches, and 
cervical pain.  He also reported that the veteran dated his 
pain problems to his service time where he was engaged in 
Special Services boxing programs, sustaining numerous head 
injuries including amnesia and neck pain (requiring treatment 
with cervical collars by his coaches).  The psychiatrist also 
reiterated the veteran's assertion that team members did not 
seek treatment for fear of being dropped from the team or 
losing an opportunity to obtain national recognition.  
D.J.B., a certified physical assistant (PA-C), added the 
veteran had copies of testaments from other soldier that he 
needed to wear a neck collar for pain control while in 
service.  

Upon reviewing the aforementioned evidence, the Board finds 
that it is new in that it is not cumulative or redundant of 
evidence previously considered when the RO finally denied the 
claim in October 1979.  The newly submitted evidence is also 
material as it bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  VA medical reports dated from 1998 to 
1999 show diagnoses of a cervical strain and degenerative 
disease of the cervical spine.  The veteran has submitted lay 
statements maintaining that he was a member of the boxing 
team during service and he sustained a neck injury.  
Additionally, in medical statements dated in August 1999 and 
September 2000, the veteran's physicians etiologically 
related his cervical spine disability to an in-service boxing 
injury.  The medical statements dated in April 2002 are also 
new and material.  Thus, the evidence is new and material as 
it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
cervical spine disability.  The claim is reopened.  


Service Connection

As previously noted, the claim of entitlement to service 
connection for residuals of a neck injury has been reopened.  
It is also noted that the above-discussed evidence is herein 
incorporated by reference.  

Duty to Assist

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  VA also issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issue of entitlement service connection for 
residuals of a neck injury is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law. The veteran has received notice of the evidence 
and information needed to substantiate his claim.  In May 
1999, March 2000, July 2000, and August 2001, the veteran was 
provided SOC/SSOCs informing him of applicable law, 
regulations, and reasons and bases associated with his claim.

In addition, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's service medical records, VA clinical 
data, and post-service private medical records have been 
obtained.  Although the veteran testified that he received 
treatment at the Allen Park VA facility, as previously noted, 
the record shows that the RO attempted to obtain those 
reports but no records were available.  Thus, no additional 
action in this regard is warranted.  Additionally, medical 
opinions addressing the etiology of the veteran's current 
residuals of a neck injury have been obtained.  

As noted in the Introduction, in April 2002, the veteran 
submitted additional evidence to the Board in an attempt to 
substantiate his claim.  Recently published regulations that 
are effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding the 
matter to the RO.  The amendments were intended to preclude a 
remand in these types of cases.  See 67 Fed. Reg. 3,099-3,106 
(Jan 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304).  Moreover, because the veteran has 
already been apprised of pertinent law and regulations, 
discussion of how those laws and regulations affect the 
decision and a summary of the reasons for the decision, 
further development associated with the evidence received in 
April 2002 is not needed.  It noted that the additional 
evidence is similar to evidence already considered by the RO.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

Because the Board finds that no additional notification or 
development action is required under the VCAA and VA has 
stated that in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Law and Regulations

Generally, service connection may be established for an 
injury or disease contracted in active service or for 
aggravation of a preexisting injury or disease during active 
service, see 38 U.S.C.A. § 1110; for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in active service, see 38 C.F.R. § 3.303(d); and for 
a chronic disease, including arthritis, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Under section 1110, to establish service connection, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).

Service connection based on continuity of symptomatology may 
be established if the condition is observed during service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Notwithstanding a claimant's 
showing of post service continuity of symptomatology and in-
service injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Id.

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Analysis

The veteran contends that his current neck disability is 
related to an in-service boxing injury.  In this case, the 
Board acknowledges the positive evidence of record.  The 
record contains current diagnoses of cervical strain and 
degenerative disease of the cervical spine; the service 
medical records show that the veteran was a member of the 
boxing team; lay statements from members of the boxing team 
maintain that the veteran incurred an injury to the neck and 
received treatment thereafter; and medical statements dated 
in August 1999 from Dr. H.G.S. and in September 2000 from Dr. 
J.R.W., attribute the veteran's cervical spine disabilities 
to active duty, as well as statements from Dr. K.R.C. and 
D.J.B., PA-C, which reiterate the veteran's assertions that 
his disability is related to in-service boxing.  

The Board also acknowledges the negative evidence of record.  
While the service medical records show that the veteran was a 
member of the boxing team and received treatment for various 
complaints, not one of the reports show complaints of or 
treatment for a neck injury.  After service, the record is 
silent for any complaints of or findings of neck problems 
until 1986.  In June 2001, after reviewing the veteran's 
claims folder, to include discussing the veteran's medical 
history and discrepancies within the record, Dr. R.A.W. 
concluded that the veteran's current head and neck problems 
were not related to his history of a neck injury while on 
active duty.  

After carefully reviewing and weighing the positive and the 
negative evidence of record, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for residuals of a 
head injury.  The negative evidence is of more probative and 
persuasive value.  Although the service medical and 
administrative records show that the veteran was a member of 
the boxing team, the reports are completely silent with 
respect to a neck injury, whereas they do show treatment for 
several other injuries incurred while boxing.  In fact, the 
record is silent for a neck injury until 1986, approximately 
eight years post service.  Thus, the disability was not 
incurred in service, nor may in-service occurrence be 
presumed.

Additionally, the probative and persuasive evidence 
establishes that the disability is not related to active 
service.  Although in August 1999 Dr. H.G.S. attributed the 
veteran's cervical spine disabilities to an in-service boxing 
injury, the physician stated that his conclusion was based 
solely on his recall, which occurred approximately 21 years 
post service, and his discussion with the veteran.  H.G.S. 
added that he did not have any formal medical records to 
substantiate his conclusion.  As such, the Board finds that 
this medical statement is of little or no probative value.  

While in September 2000, Dr. J.R.W. attributed the veteran's 
cervical disabilities to a boxing injury incurred during 
active duty, this medical statement is of little probative 
value too.  The medical statement is inconsistent with the 
objective evidence and based solely on the veteran's 
recollection.  In rendering his opinion, Dr. J.R.W. noted the 
veteran's recitation of events, as the veteran reported that 
he "suffered" a fracture at the C-1 vertebra.  However, the 
service medical records are negative in this regard and the 
post-service medical reports fail to show any evidence of a 
fracture at C-1.  In fact, the medical evidence establishes 
that the veteran's cervical spine is well aligned with 
degenerative changes at C5-C6.  As the medical statement 
clearly demonstrates that the physician relied heavily on the 
veteran's own historical account without the aid of reviewing 
the claims folder and is inconsistent with the objective 
evidence of record, the Board finds that the September 2000 
medical opinion is of little probative value.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The medical statements submitted in April 2002 by K.R.C., 
M.D., and D.J.B., PA-C, are also of little or no probative 
value.  When indicating that the veteran's neck injuries were 
related to in-service boxing, the psychiatrist and certified 
physician's assistant placed heavy reliance on the veteran's 
historical account.  It is also noted that the medical 
professionals do not have special knowledge and skill in 
diagnosing and treating the type of ailment at hand.  Black 
v. Brown, 10 Vet. App. 279 (1997).  Accordingly, the 
statements, even when submitted by medical professionals, are 
insufficient to establish service connection.  Id.

Contrary to the above-discussed medical opinions, the June 
2001 medical opinion of Dr. R.A.W., Chief of Physical 
Medicine & Rehabilitation, is of great probative value.  
Again, after reviewing the veteran's claims folder, to 
include discussing the veteran's medical history and 
discrepancies within the record, Dr. R.A.W. concluded that 
the veteran's current head and neck problems were not related 
to his history of a neck injury while on active duty.  The 
opinion is also consistent with the objective evidence of 
record.  Opinions offered by VA examiners based on a review 
of all the evidence on file, that is a longitudinal review of 
the record, is considered to be an important factor in 
reaching an informed opinion.  Owens v. Brown, 
7 Vet. App. 429 (1995); Curry v. Brown, 7 Vet. App. 59 
(1994).

Finally, the Board is cognizant of the veteran's hearing 
testimony and the lay statements submitted to substantiate 
his contentions.  Nonetheless, while the veteran and his 
service buddies are competent to attest to events of service, 
they are not competent to attribute the veteran's current 
residuals of a neck injury to service. Moreover, neither the 
veteran nor his service buddies have submitted any evidence 
demonstrating the requisite medical expertise needed to make 
a medical diagnosis and relate the present diagnosis to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is also noted while the supporting statements 
maintain that the veteran wore a neck collar in service, the 
objective evidence does not substantiate that assertion.  The 
service medical records show no complaints of or treatment 
for any type of neck injury and the post-service medical 
reports initially document neck problems many years after the 
veteran's separation from service.  Accordingly, their 
statements are of little probative value.

In sum, the veteran's residuals of a neck injury are neither 
directly nor presumptively service related.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a neck 
injury.  The appeal is denied. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a neck 
injury has been reopened. 

Service connection for residuals of a neck injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

